MEMORANDUM **
Washington state civil detainee Darnell Otis McGary appeals pro se from the district court’s order dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) his civil rights action alleging his defense counsel, prosecutors and supervisors from his criminal trial and civil commitment hearings conspired to violated his civil rights. We review de novo, Huftile v. Miccio-Fonseca, 410 F.3d 1136, 1138 (9th Cir.2005), and we affirm.
The district court properly dismissed McGary’s action as barred by Heck because his claims necessarily call into question the lawfulness of his criminal conviction and he has failed to show that his conviction has been reversed. See Heck v. Humphrey, 512 U.S. 477, 486-87, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994); Huftile, 410 F.3d at 1140 (applying the Heck bar to persons detained as sexually violent predators).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.